Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: (1) Whether the failure to declare a mistrial deprived appellant of a right to a fair trial under the Sixth and Fourteenth Amendments of the Constitution of the United States; (2) Whether a delay in arraignment and a trial* court ruling excluding a question as to whether a warning was given before the confession, deprived appellant of due process under the Fourteenth Amendment of the Constitution of the United States; (3) Whether the trial court’s failure to instruct the jury in the absence of request or exception, that defendant’s mental condition at the time of the confession should be considered as bearing on voluntariness, deprived appellant of due process under the Fourteenth Amendment of the Constitution of the United States; (4) Whether section 1045 (subd. 2) of the Penal Law violated appellant’s privilege against self *1032incrimination under the Fifth and Fourteenth Amendments of the Constitution of the United States. The Court of Appeals held there was no violation of any of defendant’s constitutional rights. [See 24 N Y 2d 454.]